Earle, J.
delivered the opinion of the court. The action in this case was brought to recover freight on forty-six hogs» heads of tobacco, transported by Jenkins and others, the plaintiffs below, for the defendants, from Port Tobacco, in Charles county, to the city of Baltimore. The declaration contains two counts. One count for certain articles properly chargeable in account, as appears by a particular account exhibited; Whereas no account whatever appears in the record. The other count is an indebitatus assumpsit for freight on tobacco transported from Port Tobacco, in Charles county, to the city of Baltimore; but it alleges no sum in which the defendants were indebted to the plaintiffs for this service rendered, neither does it state the assumption by them to pay any sum in particular for the same. To this declaration the defendants pleaded non assumpsit; and on the trial they tendered a bill of exceptions, which was signed by the court. In this bill of exceptions the court below express several opinions, in one of which we concur with them, and in the others we think they were clearly wrong.
The statement of the witness, Tench, that the plaintiffs were the joint owners of the schooner Consort, when she carried the tobacco to Baltimore, was admissible proof, although not very satisfactory testimony, without some explanation of his knowledge of the plaintiffs’ ownership, if it was a point desirable to be established on the trial of such an issue. The same witness ought to have been suffered to relate what he had heard one of the plaintiffs, Jenkins, say concerning the damage of the tobacco in its passage to Baltimore, as well as the whole conversation he held with Josiah Turner, one of the defendants, on the same subject, whose admission, relative to the quantity of the tobacco, had been made use of by the plaintiff*-
*164We are also of opinion, that the court erred in refusing to give the last instruction prayed for by the defendants.
The pleadings in the cause, on behalf of the plaintiffs, are Slot in a state to authorise a recovery, however just their demand may be. We reverse the judgjnent of Saint Mary’s county court, and return them the cause on a procedendo.
JUDGMENT REVERSED, &C.